Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENT	
The following Examiner’s Amendment replaces the Examiner’s Amendment mailed on 1/26/2022.
CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
In claim 1, lines 30, 40, and 42, “SI” has been replaced with –sacroiliac--.
In claim 1, line 44, after “said”, “first” has been replaced with –three dimensional--.
In claim 1, line 46, after “said”, “first” has been replaced with –three dimensional--.
IN claim 1, line 54, after “from”, “said” has been replaced with –a--.
In claim 5, line 3, “proximal” has been replaced with –distal--.
In claim 5, line 3, “distal” has been replaced with –proximal--.

In claim 7, line 3, “proximal” has been replaced with –distal--.
In claim 7, line 3, “distal” has been replaced with –proximal--.
In claim 7, line 4, after “section”, “proximal” has been replaced with –distal--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.